

115 S4628 IS: Human Trafficking Council Extension Act of 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4628IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for a 1-year extension of the Public-Private Partnership Advisory Council to End Human Trafficking.1.Short titleThis Act may be cited as the Human Trafficking Council Extension Act of 2020.2.Extension of Public-Private Partnership Advisory Council to End Human TraffickingSection 705 of the Public-Private Partnership Advisory Council to End Human Trafficking Act (title VII of Public Law 115–393) is amended by striking September 30, 2020 and inserting September 30, 2021.